DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Claims 1-12, 20, 22-29, 31, 37-42, 44, 45, 47, 50-54, 56-61, 65, 71, 76, 77, 81, 87, and 88 are currently pending with Claims 50-54, 56-61, 65, 71, 76-77, 81, 87, and 88 being withdraw from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 3, 7 - 12, 20, 22 - 29, 31 and 40 - 42 are rejected under 35 U.S.C. 103(a)(1) as being unpatentable by Lattimore et al. (US 2011/0213287 A1), hereinafter Lattimore, in view of Gallagher (US 4,173,046), as evidenced by Law (Definitions for Hydrophilicity, Hydrophobicity, and Superhydrophobicity: Getting the Basics Right) and Hubbs (US 2009/0047495 A1).
	
	Regarding claim 1, Lattimore teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) comprising a cover comprising a non-porous film (Fig. 1, element 107; Paragraph 22), a manifold adjacent the non-porous film (Fig. 1, element 103; Paragraph 21), and a fluid control layer adjacent the manifold (Fig. 1, element 105; Paragraph 20), wherein the manifold and fluid control layer each have an exposed perimeter (Visible in Fig. 1 and Figs. 4 and 9; also Paragraph 29 and 34 indicate these layers may be cut to size, which would inherently produce exposed perimeters).

	In the same field of endeavor, Gallagher teaches an absorbent laminate comprising a non-porous cover (Fig. 1, element 12; Col. 1, line 63 - Col. 2, line 2), a manifold adhered to the non-porous film (element 14; Col.. 2, lines 3 - 12), and a fluid control layer adhered to the manifold (element 16; Col. 2, lines 18 - 23). Gallagher further teaches said layers having edges positioned flush with one another (Col. 3, lines 3 - 11 describe how having an edge seal is optional; Col. 3, lines 22 - 26 indicate the layers are adhered to one another).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the manifold and fluid control layers of Lattimore to have an edge positioned flush with one another as shown in Gallagher. Doing so would be obvious as Gallagher teaches it is not necessary to have a larger cover layer (Col. 3, lines 3 - 11). Doing so would simplify construction of the device in scenarios where edge sealing was not necessary.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of Lattimore by adhering the manifold to the cover, and the fluid control layer to the manifold, in the manner 

	Regarding claim 2, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 3, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches an attachment device (i.e. adhesive) configured to seal the exposed perimeter of the manifold and the fluid control layer (Paragraph 22).

	Regarding claim 7, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene
(Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also
Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. restricting fluid in the absence of negative pressure, and then allowing for fluid flow once negative pressure is applied).

	Regarding claim 8, the combination of Lattimore and Gallagher substantially disclose the invention as claimed. Lattimore further teaches said first layer comprising polyethylene
(Paragraph 20).
	As such, the material of construction disclosed by Lattimore is inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 53 of Applicant’s specification), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also
Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).
	Further as evidenced by Law, Law discloses hydrophobicity as being generally defined as having a contact angle that is greater than 90o (Page 686, left column; 2nd paragraph, starting with “The most recognizable definitions”). Thus, the material of construction of the fluid control layer disclosed by Lattimore would inherently have a contact angle with water greater than 90 degrees.

	Regarding claim 9, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the hydrophobic film being a polyethylene film (Paragraph 20).

	Regarding claim 10, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 11, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 12, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters and width less than 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length and width) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters and a width less than 2 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 20, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.	Gallagher further teaches an absorbent laminate (Fig. 1; Col. 1, lines 58 - 62) comprising a hydrophobic film with fluid restrictions (Fig. 1, elements 16 and 20; equivalent to the film initially disclosed in Lattimore) laminated to a hydrophilic film (i.e. thin layers of cellulosic material; Fig. 1, element 14; Col. 2; lines 3 - 11 and lines 18 - 23).


	Regarding claim 22, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of Applicant’s specification). Thus, given Lattimore also discloses the fluid control layer being the same material (Paragraph 20), and said device being used in negative pressure wound therapy (Abstract, Paragraph 18), it is similarly inherent that said slits would function identically (i.e. the fluid restrictions would serve as elastomeric valves such that the elastomeric valves are normally closed).

	Regarding claim 23, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of openings in the hydrophobic film (i.e. fenestrations; Paragraph 20).

	Regarding claim 24, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches a plurality of slits in the hydrophobic film (Paragraph 20). Applicant also discloses said fluid restrictions being slits (Paragraph 55 of 

	Regarding claim 25, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 4 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 26, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length less than 3 millimeters.

	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 27, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the fluid restrictions comprising a plurality of slots, each of the slots having a length of at least 2 millimeters.
	However, Lattimore does disclose said fluid restriction slots being small enough to prevent the ingrowth of tissue, but large enough to prevent occlusion (Paragraph 33).
	As such the size (i.e. length) of the fluid restrictions is disclosed to be a result effective variable in that changing the length of said restrictions will affect the efficacy of wound healing. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher such that the slots have a length less than 4 millimeters as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding claim 28, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1).

	Regarding claim 29, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further the fluid restrictions are coextensive with the hydrophobic film (as shown by the fluid restrictions on element 105 in Fig. 1) and that the fluid restriction layer is larger than the manifold (Paragraph 32). As such, it would be apparent to one of ordinary skill in the art that since the fenestrations would be coextensive with the first layer, and the fluid control layer encompasses the surface of the manifold layer, the fluid restrictions would also overlap the manifold in its entirety (i.e. would inherently be coextensive with the manifold).

	Regarding claim 31, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising foam (Paragraph 21).

	Regarding claim 38, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the use of an open-celled, reticulated, 

	Regarding claim 40, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold has a thickness less than 7 millimeters.
	However, Lattimore does teach in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21). Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher have a manifold with a thickness less than 7 millimeters as a matter of routine optimization (such as to fit the size of the wound) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 41, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold has a thickness in the range of 2 millimeters to 7 millimeters.
	However, Lattimore does teach in other embodiments, the thickness, width, and/or length can have other suitable values (Paragraph 21). Further, Applicant themselves acknowledges that the thickness of the manifold may be varied according to the needs of the prescribed therapy (Paragraph 47 of Applicant’s specification). As such, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Lattimore and Gallagher have a manifold with a thickness less than 7 millimeters as a matter of routine optimization (such as to fit the size of the wound) since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Regarding claim 42, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising polyurethane foam (Paragraph 21). As such, the material of both the first and second layers disclosed by Lattimore are inherently hydrophobic as Applicant discloses the claimed invention may also be made of polyethylene (Paragraph 50 of Applicant’s specification) and polyurethane foam (Paragraph 46), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Claims 4 - 6 and 44 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Fabo (US 5,635,201).

	Regarding claim 4, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a perforated gel layer (Figs 1 - 2, element 3) wherein the apertures are at least partially aligned (Fig. 2, element 6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those 
	
	Regarding claim 5, the combination of Lattimore, Gallagher, and Fabo substantially disclose the invention as claimed. Lattimore further teaches a fluid port coupled to the cover and fluidly coupled to the manifold through the cover (Fig. 1, elements 109 and 113; Paragraph 23 and 34).

	Regarding claim 6, the combination of Lattimore, Gallagher, and Fabo substantially disclose the invention as claimed. Lattimore further teaches a dressing for treating a tissue site with negative pressure (Fig. 1; Abstract) wherein the manifold and fluid control layer each have an exposed perimeter (Visible in Fig. 1 and Figs. 4 and 9; also Paragraph 29 and 34 indicate these layers may be cut to size, which would inherently produce exposed perimeters) wherein the cover layer and adhesive seal the exposed perimeter of the manifold and fluid control layer (Paragraphs 22 and 34).

	Regarding claim 44, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).

	
	Regarding claim 45, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; element 6 shows the apertures of the polymer and gel layer are aligned; also see Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the silicone gel layer and plurality of apertures of Fabo, and to align the apertures in the gel layer with the fluid restrictions of Lattimore. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42; also the gel layer would occlude the fluid restrictions if the apertures of the gel layer were not aligned with the fluid restrictions). Fabo further teaches suitable carrier materials for said gel 
	
	Regarding claim 47, the combination of Lattimore and Gallagher substantially discloses the invention as claimed.
	In the same field of endeavor, Fabo teaches a wound dressing comprising an upper perforated carrier material (Fig. 1, element 2) and a gel layer adhered to the polymer carrier, and a plurality of apertures in the gel layer (Figs 1 - 2, elements 3 and 6; Col. 1, lines 18 - 31 and Col. 2, lines 23 - 32), and said gel layer being hydrophobic silicone (Col. 1, lines 11- 12).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wound dressing of Lattimore and Gallagher to comprise the hydrophobic silicone gel layer of Fabo. Doing so would predictably allow for flow through the layers of Lattimore while also facilitating wound healing (Col. 4, lines 37 - 42). Fabo further teaches suitable carrier materials for said gel layer are perforated plastic sheets, including those made of polyethylene or polyurethane films (Col. 3, lines 14 - 17) analogous to the fluid control layer disclosed by Lattimore and Gallagher.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Zamierowski (US 2007/0038172 A1).

Regarding claim 37, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. They do not explicitly teach the manifold comprising reticulated polyurethane ether foam.	In the same field of endeavor, Zamierowski teaches a negative pressure wound dressing (Figs. 3 and 22; Abstract) comprising a pressure transducer (i.e. manifold) comprised of polyurethane ether or polyvinyl alcohol foam (Paragraph 113).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element for another to obtain predictable results. Substituting the foam of Lattimore with the polyurethane ether foam of Zamierowski would have achieved the predictable result of dispersing negative pressure applied to the wound. Further, the polyurethane ether foam of Zamierowski would behave analogously as both Zamierowski and Lattimore teach polyvinyl alcohol as another suitable foam (Paragraph 113 of Zamierowski and Paragraph 21 of Lattimore)
	Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C.
103(a). Ex Parte Smith, 83 USPQ.2d 1509 (BPAI, 2007) (citing KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1396 (2007). Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results. KSR International Co. v. Teleflex Inc., 550 U.S. , , 82 USPQ2d 1385, 1395 (2007).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lattimore and Gallagher as applied to claim 1 above, and further in view of Gudnason et al. (US 2006/0241542 A1), hereinafter Gudnason.

	Regarding claim 39, the combination of Lattimore and Gallagher substantially discloses the invention as claimed. Lattimore further teaches the manifold comprising a porous foam (Paragraph 21), but does not teach the porous foam having an average pore size in a range of 400 - 600 microns.
	In the same field of endeavor, Gudnason teaches a wound dressing (Fig. 1; Abstract) comprising an open-cell foam with a pore size of 30 to 700 microns (Paragraph 78).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open-celled foam of Gudnason to comprise a pore size from 30 to 700 microns. Doing so would allow for transport of fluid and debris into and within the foam, and would further encourage capillary action and promote fluid transport (recognized in Paragraph 39 of Gudnason).
	Although the combination of Lattimore, Gallagher, and Gudnason do not explicitly disclose an average pore size of 400 to 600 microns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the average pore size from 30 to 700 microns to 400 to 600 microns placed no criticality on the claimed range (Paragraph 46 of Applicant’s specification indicates the claimed pore size “may be particularly suitable for some types of therapy”) and since it has been held that “[i]n 
1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Upon further review of the most recent version of the respective claims, the double patenting rejection over co-pending Application No. 15/997,841 is reinstated.

Claims 1, 4, 7, 8, 9, 28, 29, 44, 45, 50 and 54 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, 16, and 27 of co-pending Application No. 15/997,841.

Although the claims at issue are not identical, they are not patentably distinct from each   other because claims 1, 4, 7, 8, 9, 28, 29, 44, 45, 50, 54 and 59 contain substantially the same limitations as claims 1, 2, 4, 7, 8, 16, and 27  of Co-pending application No. (15/997,818). Co- 
Regarding independent claim 1 of the instant application and claim 1 of Co-pending application No. (15/997,841), the instant application differs from the co-pending application in that the instant limitation does not specifically recite said fluid control layer comprising fenestrations having a raised edge. Additionally, the co-pending application does not recite said cover being non-porous, the manifold and fluid control layer having an exposed perimeter, or said layers being adhered to one another.
Lattimore (US 2011/0213287 A1) teaches a wound dressing comprising a cover comprising a non-porous cover (Fig. 1, element 107) and the manifold and fluid control layer each having an exposed perimeter (Figs. 4 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of co-pending application (‘841) to make said polymer drape specifically non-porous so as to seal the wound to allow for the creation of negative pressure (Paragraph 11).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid control layer and manifold of the co-pending application (‘841) to have an exposed perimeter. Doing so would allow for the manifold and fluid contact layer to be cut to size and exposed perimeters would further be an inherent byproduct of the cutting process (Paragraphs 29 and 34).
Heagle (US 2010/0063484 A1) teaches a wound dressing comprising a contact layer (equivalent to the “second” lower-most layer of ‘818) comprising a series of fenestrations 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid control layer of the instant invention comprise the fenestrations having a raised edge of Heagle. Doing so would predictably allow for the removal of exudate with the added benefit of encouraging unidirectional flow away from the wound (as recognized in paragraph 26 of Heagle).
Lastly, in the same field of endeavor, Von Wolff teaches a wound dressing comprising a foam manifold layer, cover layer, and a wound contact layer adhered to one another (Fig. 1, elements 2, 3, 5, and 6; Abstract and Paragraph 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the layers of ‘841 to adhere the first and second layers together, in the manner disclosed by Von Wolff. Doing so would predictably allow for continued function as a wound dressing and would additionally help to secure the layers of the dressing in place.
All of the limitations of claims 7, 8, and 9 of the instant application can be found in claims 2, 4, and 16 of Co-pending application No. (15/997,841).
All of the limitations of claim 28 of the instant application can be found in claim 7 of Co-pending application No. (15/997,841).
All of the limitations of claim 29 of the instant application can be found in claim 8 of Co-pending application No. (15/997,841).


Response to Arguments
Applicant’s arguments filled 3/31/2021 with respect to claim(s) 1-3, 7-12, 22-29, 31, and 40-42 have been considered but are not persuasive. 
Applicant argues Lattimore teaches away from the manifold and fluid control layer having flush edges with one another, citing Lattimore’s teachings of “preferred” embodiments wherein the wound contact layer is larger than the foam manifold so as to “preferably” prevent contact with abdominal viscera and other internal organs. However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Also see MPEP 2123 (II) which relates to NONPREFERRED AND ALTERNATIVE EMBODIMENTS. In the instant case, the language of Lattimore indicates contacting the abdominal viscera may be a concern, but is not always a concern.
Further, Lattimore teaches a primary advantage of this invention is the ability of these layers to be cut to size allowing the dressing to accommodate different wounds (Paragraphs 29 and 34). Lattimore’s disclose of a preferred way of using this feature does not mean other arrangements are not possible. Ultimately, the layers of the dressing would be capable of being resized at the discretion of a user or medical professional, including having edges of the first and second layer being flush with one another, should it be necessary to accommodate certain 
Further, Gallagher explicitly teaches that an edge seal is not always necessary, and that having exposed, flush edges is largely equivalent (Col. 3, lines 3 - 11), thus directly mirroring Lattimore’s suggestion that some, but not all situations require an edge seal.
Applicant further argues adhering the layers together as taught by Gallagher would prevent the foam pad from being sized via premade cuts and positioned independently of the wound contact layer. Examiner disagrees. Firstly, the layers may be adhered after being placed in the wound. An example of how this could be achieved is disclosed in Paragraph 22 of Lattimore which teaches using adhesive with a release layer to adhere the cover layer. The same adhesive method could also be applied to the foam and contact layers of Lattimore to adhere the layers together as taught by Gallagher.
Further, even if the cover, foam, and contact layers of Lattimore were adhered together before resizing, there is no evidence that this would necessarily prevent the foam layer from being sized via the premade cuts. For instance, the edges of the foam layer would still be accessible to a user (particularly as there would be no edge seal prior to insertion into the wound, and in view of the teachings of Gallagher). Thus, the foam layer could still be torn from the outer most layers inward and resized using the premade cuts in this manner.
Applicant’s Arguments that the dependent claims are allowable for the same reasons as claim 1 is moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunt et al. (US 2004/0030304 A1) teaches an analogous wound dressing with elastomeric valves.
 Gilman et al. (US 5,951,505 A) also teaches an analogous wound dressing in which all layers are coextensive with one another/have flush edges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781